Case 1:20-cv-00294-KD-B Document 21 Filed 04/22/21 Page 1 of 3    PageID #: 924



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

EDWARD L. PRINGLE, # 131257,   *
                               *
     Plaintiff,                *
                               *
vs.                            *        CIVIL ACTION NO. 20-00294-KD-B
                               *
WEXFORD MEDICAL SOURCES, INC., *
et al.,                        *
                               *
     Defendants.               *

                                   ORDER

      This action is before the Court on            Plaintiff Edward L.

Pringle’s motion for appointment of counsel (Doc. 19).                 Pringle

requests that the Court appoint counsel for him in this case

because his claims have merit, the case is legally and factually

complex, expert testimony will be necessary, and he needs the

assistance of an attorney to conduct discovery.          (Id.).

       Under 28 U.S.C. § 1915(e)(1), a district court has broad

discretionary    authority    to   appoint    counsel   for      an   indigent

plaintiff in a civil case.      See 28 U.S.C. § 1915(e)(1) (“The court

may request an attorney to represent any person unable to afford

counsel.”); Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999)

(stating that the district court has “broad discretion” in deciding

whether to appoint counsel for an indigent plaintiff under 28

U.S.C. § 1915(e)(1)).
Case 1:20-cv-00294-KD-B Document 21 Filed 04/22/21 Page 2 of 3          PageID #: 925



      As a civil litigant, Pringle has no absolute statutory or

constitutional right to counsel.              See Sims v. Nguyen, 403 F. App’x

410, 414 (11th Cir. 2010) (per curiam); Bass, 170 F.3d at 1320 (“A

plaintiff      in   a   civil    case    has    no     constitutional    right    to

counsel.”).         Appointment of counsel “is a privilege that is

justified only by exceptional circumstances, such as where the

facts and legal issues are so novel or complex as to require the

assistance of a trained practitioner.”                 Fowler v. Jones, 899 F.2d

1088, 1096 (11th Cir. 1990) (citations omitted).                      The Eleventh

Circuit has explained that “the key” to assessing whether counsel

should be appointed “is whether the pro se litigant needs help in

presenting the essential merits of his or her position to the

court.    Where the facts and issues are simple, he or she usually

will not need such help.”         Kilgo v. Ricks, 983 F.2d 189, 193 (11th

Cir. 1993).

      Pringle has failed to show that the instant case presents

circumstances so exceptional as to require the appointment of

counsel   at    this    stage.      Pringle      has    set   forth   the   factual

allegations underlying his claims in significant detail, and the

applicable     legal    doctrines       are   straightforward     and    have    been

addressed in Defendants’ special report.                      (See Docs. 7, 17).

Pringle, like most other litigants, undoubtedly would be aided by

the assistance of counsel, but this case does not appear to be so

unusual or complex that the appointment of counsel is necessary at


                                          2
Case 1:20-cv-00294-KD-B Document 21 Filed 04/22/21 Page 3 of 3   PageID #: 926



this stage of the proceedings.       Accordingly, Pringle’s motion for

appointment of counsel (Doc. 19) is DENIED at this time.                 This

order is subject to reconsideration later if the circumstances of

the case change.

      DONE this 22nd day of April, 2021.

                                               /s/ SONJA F. BIVINS
                                         UNITED STATES MAGISTRATE JUDGE




                                     3
